Citation Nr: 1818503	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right ring finger fracture. 

2.  Entitlement to a higher initial rating for tension headaches, rated as noncompensable, effective February 27, 2009, as 30 percent disabling, effective March 1, 2016, and as 50 percent disabling, effective June 2, 2016.
 
3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for scars over left eyebrow and right jaw.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for cervical strain.

6.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for right foot disability.

7.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right hip disability.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a right foot disability.

11.  Entitlement to service connection for a right hip disability.

12.  Entitlement to service connection for a respiratory disability.

13.  Entitlement to service connection for a right wrist disability.

14.  Entitlement to service connection for a right thumb disability.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis, for the period prior to March 2, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

First, a May 2009 rating decision denied a higher rating for residuals of right ring finger fracture; it also denied the Veteran's petition to reopen previously denied claims of service connection for residuals of a head injury (to include headaches, scar over left eyebrow and right jaw), dysthymic disorder, residuals of a right foot injury, cervical neck strain, lumbar strain, and residuals of a right hip injury.  The Veteran appealed these denials via a December 2009 notice of disagreement.  Subsequently, a January 2012 rating decision granted service connection for lumbar spine osteoarthritis.  This was a full grant of the benefit sought.  Consequently, the issue of service connection for lumbar strain is no longer on appellate status.

Second, a January 2012 rating decision granted service connection for tension headaches, rated as noncompensable, effective February 27, 2009.  The Veteran appealed the assigned rating via a February 2012 notice of disagreement.  Subsequently, a December 2016 rating decision assigned a higher rating of 30 percent, effective March 1, 2016, and an even higher rating of 50 percent, effective June 2, 2016.  This was not a full grant of the benefit sought; therefore, the appeal continues.  Nevertheless, as discussed below, the Veteran is withdrawing his appeal with regard to this specific issue.

Third, an April 2012 rating decision denied service connection for a lung condition.  The Veteran appealed this denial via a June 2012 notice of disagreement.  

The fourth and final appealed decision, issued in October 2013, denied service connection for left forearm, wrist, and hand, a right wrist injury, and a right thumb injury.  The Veteran appealed these denials via an October 2013 notice of disagreement.  Subsequently, in December 2016, the RO determined that the issue of service connection for left forearm, wrist, and hand was moot, as the Veteran was already service-connected for this disability (characterized as post-operative laceration of extensor tendon of the left forearm with nerve impairment of the left forearm, wrist, and hand), in effect since 1994.  Consequently, this issue is no longer on appellate status.

In April 2010 and October 2012, the Veteran testified before a Decision Review Officer (DRO).  In November 2017, he testified before the undersigned at a Board hearing held via videoconference.  Transcripts of these hearings are of record.

In July 2016, the Veteran raised the issue of entitlement to a TDIU.  See 07/22/2016, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  A February 2017 rating decision granted entitlement to a TDIU, effective March 2, 2016.  Notwithstanding, the issue of entitlement to a TDIU prior to March 2, 2016, is under the Board's jurisdiction as part and parcel of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Here, the evidence shows multiple mental health diagnoses, to include dysthymic disorder and PTSD.  Accordingly, the Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder.

The issues of entitlement to service connection for an acquired psychiatric disorder, a neck disability, a right foot disability, a right hip disability, a respiratory disability, a right wrist disability, and a right thumb disability, and a TDIU prior to March 2, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his November 2017 Board hearing, the Veteran indicated that he wished to withdraw the issue of a higher rating for tension headaches.

2.  The Veteran is in receipt of the highest rating available for ankylosis or limitation of motion of the right ring finger.

3.  A December 1995 rating decision denied service connection for scars over the left eyebrow and right jaw (claimed as residuals of a head injury), cervical strain, a right foot disorder, a right hip disorder, and an acquired psychiatric disorder; the Veteran appealed these denials and the Board denied the Veteran's appeal as to these issues in a September 1999 decision.

4.  Since the Board's September 1999 decision, new and material evidence related to the issue of scars over the left eyebrow and right jaw (claimed as residuals of a head injury) has not been received.

5.  Since the Board's September 1999 decision, new and material evidence related to the issues of cervical strain, a right foot disorder, a right hip disorder, and an acquired psychiatric disorder has been received.


CONCLUSIONS OF LAW

1.  With respect to the issue of a higher rating for tension headaches, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to a compensable rating for the residuals of a right ring finger injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Codes 5003, 5227, 5230 (2017).

3.  The September 1999 denial of service connection for scars over the left eyebrow and right jaw (claimed as residuals of a head injury), cervical strain, a right foot disorder, a right hip disorder, and an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 3.104 (2017).

4.  New and material evidence has not been received to reopen the previously denied claim of service connection for scars over the left eyebrow and right jaw (claimed as residuals of a head injury).  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2017).

5.  New and material evidence has been received to reopen the previously denied claims of service connection for cervical strain, a right foot disorder, a right hip disorder, and an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Issue Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At his November 2017 Board hearing, the Veteran indicated that he wished to withdraw the claim of entitlement to a higher rating for tension headaches.  As such, the appeal with regard to that issue has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal and it is dismissed.




Higher Rating for Residuals of a Right Ring Finger Fracture

At the outset, the Board notes that VA has fulfilled its duties to notify and assist.  Specifically, VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in March 2009, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered.  The Veteran underwent VA examinations in May 2009, November 2011, March 2016, and January 2017.  There is no argument or indication that these examinations, in particular, the most recent one, are inadequate or that their findings do not reflect the current nature or severity of the Veteran's right ring finger disability.  In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is service-connected for residuals of a right ring finger fracture, currently rated as noncompensable under DC 5230.  38 C.F.R. § 4.71a.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Ankylosis of the ring or little finger, whether unfavorable or favorable, is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5227.  Limitation of motion of the ring or little finger is also evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5230.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  These provisions are not for consideration; however, where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran underwent VA examination of his right hand in May 2009, November 2011, March 2016, and January 2017.  These examinations show ulnar angulation at the PIP joint to no worse than 23 degrees.  They also show limitation of motion and pain with flexion, but no ankylosis.  At the January 2017 VA examination, X-rays revealed marked degenerative changes in both hands (more significant in the right).  Moderate to significant degenerative changes were also seen involving the first metacarpal joint, metacarpophalangeal joint of the thumb, and deformity of the fourth proximal interphalangeal joint.  This finding seems to suggest that the Veteran has arthritis in his right ring finger.

The Veteran is in receipt of the highest evaluation available for his disability.  38 C.F.R. § 4.71a, Codes 5227, 5230.  Therefore, there is no need for additional discussion of these rating criteria.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered entitlement to an increased rating under other potentially applicable criteria, but there are none that are appropriate to the Veteran's disability.  The only finger for which service connection has been established is the right ring finger.  Therefore, other rating criteria that allow for increased ratings based on ankylosis of limitation of motion of multiple digits cannot be utilized.  See 38 C.F.R. § 4.71a, Codes 5216-5226; 5228-5229.  Entitlement to a 10 percent rating under the criteria for degenerative arthritis has been considered, but the Veteran is service connected for only a single minor joint and not an entire minor joint group, and thus a 10 percent rating cannot be assigned for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5003.  

The Board concludes that the zero percent rating assigned for the Veteran's service connected right ring finger is the highest rating available, and entitlement to a higher rating is not possible.  

B. Claims to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

***

In February 2009, the Veteran, through his attorney at the time, submitted a request to reopen his previously denied claims of service connection for scars over the left eyebrow and right jaw (claimed as residuals of a head injury), cervical strain, a right foot disorder, a right hip disorder, and an acquired psychiatric disorder.  

These claims were originally denied in a December 1995 rating decision, which the Veteran appealed via a June 1996 notice of disagreement and perfected his appeal via a February 1997 substantive appeal.  The appeal was certified to the Board in September 1998, and the Board denied the appeal for all issues in a September 1999 decision.  Consequently, the December 1995 rating decision became final.

      1. Scars over Left Eyebrow and Right Jaw

As noted in the Board's September 1999 decision, the Veteran has scars over his left eyebrow and right jaw.  The Board further acknowledged service treatment records showing facial abrasions over the right cheek, the center of the forehead, and the left jaw following a September 1981 incident in which the Veteran was found lying in a dark area near a dispensary, attributed to simple drunkenness.  See September 1999 Board decision.  Nevertheless, the Board concluded that the Veteran's current scars were not incurred in service.  This conclusion was based on the Veteran's November 1983 separation examination, which was negative for scars.  See also January 1997 statement of the case.  

The Veteran asserts that his scars are related to an assault he suffered in service.  At his DRO and Board hearings, he specifically referenced a 1981 event, in which he was assaulted with a baseball bat.  See April 2010 and October 2012 DRO and November 2017 Board hearing transcripts; 12/17/2012, NOD.  This evidence is not new, as the Veteran provided similar testimony during a September 1997 DRO hearing.  See September 1997 DRO hearing transcript, at 5-6.  Furthermore, it is not material, as it relates to a previously established element (injury in service).

For the Veteran to prevail in his request to reopen the previously denied claim of service connection for scars over left eyebrow and right jaw, VA must have received previously unavailable evidence relating to an unestablished element.  In this case, VA would need to receive evidence that the Veteran's claimed scars were incurred in service.  VA, however, has only received lay evidence indicating that the Veteran was assaulted with a baseball bat in service.  This evidence was of record at the time of the prior adjudication.  Furthermore, the evidence does not establish that the claimed scars were incurred in service.  Rather, it only establishes that the Veteran was assaulted in service, an already-established fact.  As no new and material evidence has been received, the Veteran's request to reopen the previously denied claim of service connection for scar over left eyebrow and right jaw is denied.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

      2. Acquired Psychiatric Disorder

At the time of the last final denial by the Board in September 1999, the Veteran had a diagnosis of dysthymic disorder, but it was concluded that this disorder was not incurred in, or otherwise related to, service.  

Since the Board's September 1999 decision, new and material evidence has been received to reopen the previously denied claim of service connection for a mental health disability.  Significantly, the Veteran submitted an April 2010 mental status evaluation, concluding that the Veteran's mental health disability either began in service or was otherwise the result service.  See 04/27/2010, Medical Treatment Record - Non-Government Facility.  In addition, the Veteran underwent VA examinations in November 2011 and June 2016 to determine the nature and etiology of his mental health disability.  This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

      3. Cervical Strain

At the time of the last final Board decision, it was noted that the Veteran had a diagnosis of cervical strain.  However, the Board concluded that this disability was not incurred in, or otherwise related to, service.  See also January 1997 statement of the case; September 1999 Board decision.

Since the Board's September 1999 decision, new and material evidence has been received to reopen the previously denied claim of service connection for a neck disability.  Significantly, the Veteran has suggested that his current neck disability is related to a November 1983 jeep accident.  See November 2017 Board hearing transcript, at 10.  In addition, the Veteran underwent a VA examination in November 2011 to determine the nature and etiology of his mental health disability.  This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

      4. Right Foot

The record at the time of the Board's September 1999 denial was determined not to demonstrate a current right foot disability (aside from service-connected bilateral Achilles tendinitis).   

Since the Board's September 1999 decision, new and material evidence has been received to reopen the previously denied claim of service connection for a right foot disability.  Significantly, VA treatment records show complaints of right foot pain in February 2013 and February 2014.  The February 2013 treatment note also shows a diagnosis of tinea pedis and a recent history of shingles.  The February 2014 treatment note also shows a diagnosis of short leg syndrome (the right leg being almost two inches shorter than the left).  A subsequent April 2014 treatment note shows that the Veteran reported having a shorter right leg since his right hip replacement.  This suggests that the Veteran's right foot symptoms might be secondary to his claimed right hip disability.  The April 2014 treatment note also shows a finding of hammertoes, bilaterally.  This new evidence relates to an unestablished element (current disability) of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

      5. Right Hip

The December 1995 rating decision denied service connection for a right hip disability, based on a finding that there was no evidence of a current disability.  See also January 1997 statement of the case; September 1999 Board decision.

Since the Board's September 1999 decision, new and material evidence has been received to reopen the previously denied claim of service connection for a neck disability.  Significantly, the Veteran underwent a VA examination in November 2011 to determine the nature and etiology of his claimed hip disability.  The examination report shows a diagnosis of status post total right hip arthrosplasty, with hip flexion limited to 45 degrees with pain, and includes a nexus opinion.  This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

The appeal is dismissed as to the issue of a higher rating for tension headaches.

Entitlement to a compensable rating for residuals of a right ring finger injury is denied.

New and material evidence having not been received, the petition to reopen the claim of service connection for scars over the left eyebrow and right jaw (claimed as residuals of a head injury) is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for cervical strain is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a right foot disorder is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a right hip disorder is granted.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for a mental health disability.  In April 2010, he submitted a private psychological report, showing Axis I diagnoses of mood disorder NOS (mood instability associated with borderline personality disorder, including a chronic anger state disorder, depression, agitation, and anxiety) and chronic PTSD.  See 04/27/2010, Medical Treatment Record - Non-Government Facility.  The examiner concluded that, despite his dramatic and rather histrionic presentation, the Veteran was felt to be seriously disturbed in a number of ways having to do with life adjustment and that a good deal of this began while he was in the military or subsequently as a result of being in the military.

A November 2011 VA examination is negative for a current diagnosis.  The examiner stated that psychological testing results indicated gross over-reporting of symptoms and functional impairment.  The examiner concluded that it is not possible to confirm any psychiatric diagnosis, adding that, if a diagnosis were confirmed, it would be less likely than not related to service.  This opinion was based on the Veteran's separation examination, where his psychiatric functioning was assessed to be normal, and a finding that he was not diagnosed with an acquired psychiatric disorder (other than substance abuse disorders) during service.  With regard with the Veteran's diagnosis of PTSD, the examiner stated that this diagnosis was inappropriate, as the Veteran's nightmares, on which the diagnosis was based, were of non-factual events.

Similarly, a June 2016 VA examination concluded that the Veteran did not have a mental disorder that conforms to the DSM-5 criteria.  

VA treatment records show that the Veteran has received mental health treatment as recently as December 2016.  Diagnoses include depressive disorder, generalized anxiety disorder, and mood disorder NOS.  

In view of the above, the Board finds that the Veteran should undergo a new VA examination to determine the nature and etiology of any current mental health disabilities, that is, any disabilities that have manifested during the rating period (since February 27, 2009).  Any opinion should show adequate consideration of the Veteran's history of mental health symptoms in service.  In this regard, the record shows mental health treatment in April 1980.  See 03/06/2015, Medical Treatment Record - Government Facility, at 4, 6 & 8.  These records show that the Veteran was admitted to the psychiatry ward and diagnosed with acute situational reaction of adulthood with depressive features, moderate in severity, resolved.  


Service Connection for a Cervical Spine Disability

The Veteran seeks service connection for a neck disability.  He asserts that his claimed neck disability is related to a November 1983 jeep accident.  In February 2009, he submitted a private examination report (dated July 2008), indicating that he had intermittent neck pain as secondary to a traumatic blow to the skull.  A November 2011 VA examination shows a diagnosis of osteoarthritis and narrowing of the right neural foramina at C3-5.  The examiner, however, opined that this disability was not related to the Veteran's service.  This opinion was solely based on a finding that the Veteran was never diagnosed with a cervical spine injury in service and he did not have cervical or neck pain listed on his problem list.  The November 2011 VA opinion does not show adequate consideration of the relevant evidence, to include evidence of neck symptoms in service.  Further, it lacks a clear medical rationale, as it relies solely on the absence of documentation to rule out a nexus.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Service Connection for a Right Foot Disability

The Veteran is already service-connected for bilateral Achilles tendinitis.  Nevertheless, he seeks service connection for residuals of a right foot injury as a separate disability.

VA treatment records show complaints of right foot pain in February 2013 and February 2014.  The February 2013 treatment note also shows a diagnosis of tinea pedis and a recent history of shingles.  The February 2014 treatment note also shows a diagnosis of short leg syndrome (the right leg being almost two inches shorter than the left).  A subsequent April 2014 treatment note shows that the Veteran reported having a shorter right leg since his right hip replacement.  This suggests that the Veteran's right foot symptoms might be secondary to his claimed right hip disability.  The April 2014 treatment note also shows a finding of hammertoes, bilaterally.  

Service treatment records show treatment for Achilles tendonitis in 1980 and 1982.  Additionally, a January 1975 treatment note shows complaints of a reinjury to an old sprain of the right foot.

The Veteran has not undergone a VA examination for his right foot.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.  Here, the Board finds that a VA examination is warranted, as there is evidence that the Veteran has a right foot disability that could be related to service, either on a direct or secondary basis.

Service Connection for a Right Hip Disability

The Veteran seeks service connection for a right hip disability, which he believes is related to an injury in service.  Service treatment records show complaints of right hip pain, following a sports injury, in July 1980.  A November 2011 VA examination shows a diagnosis of status post total right hip arthrosplasty (1995), with hip flexion limited to 45 degrees with pain.  The examiner opined that this disability was less likely than not related to service.  This conclusion was based on a finding that service treatment records did not contain any reference (other than a single episode of bruised hip) to chronic hip pain or continuing treatment for a hip problem.  The examiner reasoned that one episode of bruising will not result in the need for a total hip arthroplasty.  The Board finds that the November 2011 VA opinion is inadequate because it relies on the absence of documentation to rule a nexus.  Further, it does not show adequate consideration of the Veteran's complex history of injuries in service and the extent to which it could have contributed to the development of the current right hip disability.  Consequently, the Board finds that the Veteran should undergo a new VA examination for his right hip.

Service Connection for a Respiratory Disability

The Veteran seeks service connection for a respiratory disability, which he believes is related to exposure to dust and asbestos.  See 09/25/2012, NOD, at 1.  Specifically, he has stated that, as squad leader of a mechanized infantry unit he was exposed to silt from the dust clouds caused by the tanks and personnel carriers.  Id.  He also reported that he served as a machine gunner for two years, during he occasionally used an asbestos mitten as a sleeping pillow.  Id.  The Veteran has also submitted an internet article about the health effects of silica dust.  See 02/02/1984, Correspondence.

VA treatment records show a history of COPD, pulmonary fibrosis, interstitial lung disease, and emphysema.

The Veteran has not undergone a VA examination for his respiratory foot.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.  Here, the Board finds that a VA examination is warranted, as the Veteran has submitted evidence that his claimed respiratory disability could be related to hazardous environmental exposure in service.




Service Connection for the Right Thumb/Wrist

The Veteran is service-connected for a right ring finger disability.  Nevertheless, he seeks service connection for a separate right hand/wrist disability.  See October 2010 DRO hearing transcript.  The RO has characterized the Veteran's claim as two separate issues: service connection for a right wrist disability and service connection for a right thumb disability.

A May 2009 VA examination references X-ray evidence of some sclerosis and deformity involving the distal right radius, some deformity involving the right first metacarpal, and narrowing in the right radiocarpal joints, generally, as well as in the right carpal-first metacarpal joint.  The May 2009 VA examiner indicated that the degenerative joint disease of the right wrist, with extensive chronic changes, was not related to the service-connected right ring finger disability; rather, it was related to a 1984 industrial injury after service.  As noted by the examiner, the Veteran reported that, in 1984, he fractured his wrist during work, requiring five surgeries.  

More recently, at a January 2017 VA examination, X-rays revealed marked degenerative changes in both hands (more significant in the right).  Moderate to significant degenerative changes were also seen involving the first metacarpal joint, metacarpophalangeal joint of the thumb, and deformity of the fourth proximal interphalangeal joint.  See January 2017 VA examination.  The January 2017 VA examiner concluded that the degenerative changes of the hand, including right thumb, were age-related, part of generalized degenerative joint disease.

The Veteran contends that his right hand/wrist disability is related to injuries sustained in service.  Specifically, he has stated that he first injured his right hand/wrist in 1978, when he fell off a truck (same event that resulted in his service-connected left forearm), and that he reinjured it during a motorbike accident and also as result of being beaten with a baseball bat.  See April 2010 DRO hearing transcript; 12/17/2012, NOD; November 2017 Board hearing transcript.  The Veteran acknowledges that he fractured his right wrist shortly after separation from service, in 1984, during a work-related incident.  Nevertheless, he believes that his in-services injuries contributed or predisposed him to subsequent injuries.  Id.  

Service treatment records show treatment for a left arm injury in July 1978 after falling off a truck.  They also show treatment for a right hand motorbike injury in August 1981, and, two weeks later, complaints of right arm weakness and pain in the right arm, after being beaten with a baseball bat.  Additionally, they show complaints of right hand pain in February 1980, described as right hand tendonitis (sic) in a physical profile record.  

As mentioned, the Veteran has undergone four VA examinations.  These examinations have generally focused on the service-connected right ring finger disability.  Two VA examiners considered the etiology of the Veteran's arthritis of the hands/wrist.  Their opinions, however, do not show adequate consideration of the relevant evidence nor apply the correct legal standard.  Therefore, an adequate opinion is not of record.  In view of this, a new VA examination is necessary.

TDIU prior to March 2, 2016

In July 2016, the Veteran raised the issue of entitlement to a TDIU.  See 07/22/2016, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  In his application, he stated that he became too disabled to work in June 1984.  Id.  In December 1997, the Social Security Administration (SSA) found that the Veteran was disabled for SSA purposes since March 25, 1996.

A February 2017 rating decision granted entitlement to a TDIU, effective March 2, 2016.  On that date, the Veteran met the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  Prior to that date he did not.

There is, however, evidence of unemployability prior to March 2, 2016.  As mentioned, the Veteran has stated that he became too disabled to work in 1984 and he was found to be disabled for SSA purposes in 1997.  The Veteran has asserted that his TBI residuals and musculoskeletal disabilities render him unemployable.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to March 2, 2016.  See 38 C.F.R. § 4.16(b).  

VA Treatment Records 

VA treatment records were last associated with the claims file in December 2016.  On remand, VA should obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disabilities.  Review of the claims file should be noted in the examiner's report.

For the claimed mental health disability:

(a)  Identify all current mental health disabilities (i.e., disabilities that have manifested at any point during the rating period, since February 27, 2009).  Please note that an April 2010 private psychological report shows diagnoses of mood disorder NOS and chronic PTSD.  Further, VA treatment records show diagnoses of depressive disorder, generalized anxiety disorder, and mood disorder NOS.

(b)  For any current mental health disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please review and discuss the Veteran's history of mental health symptoms and treatment in service.

(c)  If not related to service, is any current mental health disability at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as likely as not that any current mental health disability has been aggravated (worsened beyond it natural progression) by a service-connected disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

For the claimed cervical spine disability:

(a)  Diagnose any current cervical spine disability.

(b)  For any current cervical spine disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's assertion that his claimed disability is related to a November 1983 jeep accident.

(c)  If not related to service, is any current cervical spine disability at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as likely as not that any current cervical spine disability has been aggravated (worsened beyond it natural progression) by a service-connected disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

For the claimed right foot disability:

(a)  Diagnose any current right foot disability.  Please note that VA treatment records show complaints of right foot pain in February 2013 and February 2014; a diagnosis of tinea pedis (with a recent history of shingles) in February 2013; and a diagnosis of short leg syndrome (the right leg being almost two inches shorter than the left, possibly related to the Veteran's right hip replacement) in February 2014; and a finding of bilateral hammertoes in April 2014.  

(b)  For any current right foot disability (other than the service-connected bilateral Achilles tendonitis), is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  

(c)  If not related to service, is any current right foot disability at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as likely as not that any current right foot disability has been aggravated (worsened beyond it natural progression) by a service-connected disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  


For the claimed right hip disability:

(a)  Diagnose any current right hip disability.  

(b)  For any current right hip disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that service treatment records complaints of right hip pain in July 1980, following a sports injury.  Please also consider the Veteran's history of multiple injuries in service and the extent to which it contributed to a current disability.

(c)  If not related to service, is any current right hip disability at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as likely as not that any current right hip disability has been aggravated (worsened beyond it natural progression) by a service-connected disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

For the claimed respiratory disability:

(a)  Identify all current respiratory disabilities (i.e., disabilities that have manifested at any point during the rating period, since January 4, 2011).  Please note that VA treatment records show a history of COPD, pulmonary fibrosis, interstitial lung disease, and emphysema.

(b)  For any current respiratory disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please address the Veteran's contention that his claimed respiratory disability is related to exposure to silt dust and asbestos.  As to the latter, he has stated that he occasionally used an asbestos mitten as a sleeping pillow during a period of two years.  In this regard, please discuss whether any current respiratory would be consistent with the alleged exposure.  Please also note that the Veteran has also submitted an internet article about the health effects of silica dust.  See 02/02/1984, Correspondence.

For the claimed right thumb/wrist disability:

(a)  Diagnose any current right hand/wrist disability (other than the service-connected right ring finger).  Please note that the medical evidence shows arthritis in the right hand/wrist.

(b)  For any current right hand/wrist disability (other than the service-connected right ring finger), is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please address the Veteran's contention that the claimed right hand/wrist disability is related to injuries sustained in service.  Specifically, he has stated that he first injured his right hand/wrist in 1978, when he fell off a truck (same event that resulted in his service-connected left forearm), and that he reinjured it during a motorbike accident and also as result of being beaten with a baseball bat.  See October 2010 DRO hearing transcript; 12/17/2012, NOD; November 2017 Board hearing transcript.  The Veteran acknowledges that he fractured his right wrist shortly after separation from service, in 1984, during a work-related incident.  Nevertheless, he believes that his in-services injuries contributed or predisposed him to subsequent injuries.  Id.  

(c)  If not related to service, is any current right hand/wrist disability at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as likely as not that any current right hand/wrist disability has been aggravated (worsened beyond it natural progression) by a service-connected disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

For all issues:

The examiner should provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the examiner should consider the extent to which there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation Service, for extraschedular consideration of a TDIU due to his service-connected disabilities prior to March 2, 2016, i.e., an opinion as to whether his service-connected disabilities precluded him from securing and following gainful employment.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


